Title: To James Madison from William Jarvis, 26 August 1803 (Abstract)
From: Jarvis, William
To: Madison, James


26 August 1803, Lisbon. Wrote JM last on 19 Aug. [not found] by the brig Mary, Captain Cooke, via Providence, which also carried a letter from O’Brien, a copy of the application in favor of Captain Seymour, and a copy of the note with Lamar’s commission, “Since which a circumstances has occurred that in peace would not have excited much attention, but in this time of uncertainty every mole-hill is magnified into a mountain.” “Don John de Almeida … is no longer Minister of the Foreign & War Departments.” Almeida was replaced at the foreign office by the visconde de Balsemão and at the war department by the visconde de Anadia. “Every body’s ingenuity was at work to find out the reason and to be sure they have displayed no small invention on the occasion; their speculations however generally having a hostile tendency toward Great Brittain.” Offers “some less refined and more obvious reasons for the change.” Lannes has been “very solicitous” to turn Almeida out of office. “The Secretary of the French Legation set away the Day before yesterday morning for Madrid charged it was given out with Secret dispatches: the order displacing Don John was sent to him in the afternoon.” Such a coincidence leads to “the Supposition that it is only the catastrophe of the Play which has been acting for the nearly twelve Months past & which the Secretary’s departure was intended to hasten.” Believes the report that Almeida is to be “nominated Minister extraordinary to the Court of Vienna” is being “circulated by his friends to make his fall as light as possible.” It is “confidently reported” that Rodrigo will also be dismissed. “He and John are the firm friends of England & the other two are supposed to lean toward France.” The French “strenuously deny” any part in this affair. “Notwithstanding the influence this change will be likely to give France in the Councils of this Country, I cannot believe that War will be the consequence.” The Portuguese have maintained a strict neutrality at the port of Lisbon, “nor has any single circumstance publicly occurred to justify a belief that this Government expected to be involved in the contest.” The regiments of the army recruit slowly; only ships bound for assigned destinations are being repaired. They are sending a man of war to the East Indies, a frigate and a sloop of war to Brazil, and a seventy-four to Algiers. Believes “they are seriously bent upon making a peace with the Algerines.” If so, doubts that in “the present embarrassed State of the finances of this Kingdom” they will engage in a European conflict, for peace negotiations would cost them “a half Million to a Million.” Encloses a letter from O’Brien, an extract from Simpson dated 6 Aug., copies of two from Gavino dated 11 and 15 Aug., one from Willis, and an extract from Montgomery dated 16 Aug.
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 2). RC 5 pp.; docketed by Wagner as received 27 Oct. For surviving enclosures (misdocketed by Wagner as received in Jarvis to JM, 6 Aug. 1803), see nn.



   
   Enclosed is an extract from James Simpson to Jarvis, 6 Aug. 1803 (1 p.), reporting that Moroccan cruisers have sailed lately from their home ports with sealed orders and requesting that Jarvis gather all the information he can about these ships if they enter the Tagus.



   
   Jarvis enclosed a copy of John Gavino to Jarvis, 11 Aug. 1803 (1 p.), informing him that a 30-gun Moroccan ship and two 2-gun galleys are putting to sea and “others are to follow, what those equipments are for no one knows”; and a copy of Gavino to Jarvis, 15 Aug. 1803 (1 p.), reporting that “the Emperours two Row Boats” are still in Gibraltar and have made some cruises for “Imperial and Genoise Vessels,” and that O’Brien has written him that two Tripolitan galliots were ordered to cruise off the Spanish coast in search of American merchantmen.



   
   Jarvis enclosed an extract of a letter to him from Robert Montgomery, 16 Aug. 1803 (1 p.), warning of the presence of two Tripolitan corsairs off the port of Alicante.



   
   A full transcription of this document has been added to the digital edition.

